Citation Nr: 1639613	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO. 10-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent prior to January 9, 2013 and in excess of 40 percent thereafter for lumbar degenerative joint disease (DJD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 3, 2009.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A December 2014 Board decision granted an increased rating of 40 percent, effective January 9, 2013, for the lumbar DJD, but denied ratings in excess of 20 percent prior to January 9, 2013 and in excess of 40 percent thereafter. A November 2015 order of the United States Court of Appeals for Veterans Claims (Court) implemented Joint Motion for Partial Remand, vacating and remanding that portion of the Board decision that denied increased ratings in excess of 20 percent prior to January 9, 2013 and 40 percent thereafter. As such, the issue of entitlement to an increased rating for lumbar DJD is again before the Board.

In December 2014, the Board also remanded the issue of entitlement to TDIU prior to August 3, 2009 for adjudication. The claim having been adjudicated in a January 2016 supplemental statement of the case, the issue is also again before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2012. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Board's December 2014 denial of increased rating sin excess of 20 percent prior to January 9, 2013 and in excess of 40 percent thereafter was appealed to the Court. In the November 2015 Joint Motion for Partial Remand, it was noted that in both the November 2012 and January 2013 VA examinations relied upon by the Board the examiner failed to address whether the Veteran's reported flare-ups of low back pain resulted in additional limitation of motion or functional loss. As the opinions failed to address this factor, and as the Board cannot evaluate the effects of the Veteran's flare-ups without improperly exercising its own medical judgement, the Board must remand the claim for a new examination to determine the current severity of the Veteran's low back disability. Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Concerning entitlement to TDIU prior to August 3, 2009, the Board finds that any determinations with respect to the increased rating claim would materially affect a determination concerning TDIU. As such, it is inextricably intertwined with the increased rating claim being remanded, and must therefore be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and request that he submit or authorize for release any further private treatment records relevant to his low back disability. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

2. Obtain any further outstanding VA treatment records.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current severity of his lumbar DJD. The claims folder must be made available to the examiner in conjunction with the examination. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should describe the nature and extent of the Veteran's service-connected lumbosacral spine disorder, to include orthopedic and neurologic manifestations.

The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain. These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. If such information cannot be provided without resorting to speculation, the examiner should explain why.

4. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




